Citation Nr: 1109168	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to certain VA benefits, to include compensation.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The appellant served on active duty from December 1982 to January 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 administrative decision in which the RO found that the appellant's discharge for the period of service from December 1982 to January 1984 was not honorable for VA purposes.  In the January 2006 letter advising him of this decision, the RO informed the appellant that his discharge in January 1984 was issued under conditions which constitute a bar to payment of VA benefits.  In November 2006, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2007, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2007.

In the October 2007 substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In a November 2008 letter, the RO informed the appellant that his hearing was scheduled in February 2009.  In December 2008, the appellant requested postponement of his Travel Board hearing.  A February 2009 letter informed the appellant that he was scheduled for a Travel Board hearing in May 2009.  The appellant did not appear for his scheduled hearing.  

In July 2009, the Board noted that the Veteran's hearing request was deemed withdrawn, and remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a December 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Further review of the claims file reveals that the last correspondence from the appellant was a request to postpone his Board hearing, which was received in December 2008.  On that correspondence, the appellant listed his address as: Post Office Box 189 Wd#2, Bed 28, Rembert, South Carolina  29128.  Subsequently, correspondence from the RO, dated in January 2009, was sent to this address.  However, beginning in February 2009, the RO and the AMC sent all correspondence to an address that had previously been provided to VA by the appellant's mother in December 2005.  The appellant never indicated that his address changed after December 2008, and the RO did not explain the reason for changing the address to which it sent the appellant's correspondence.

As such, the Board finds that, on remand, the RO should attempt to verify the appellant's current address.   The Board notes that the last correspondence from the appellant, dated in December 2008, was sent from a prison where the appellant was then incarcerated.  There is no indication in the claims file as to whether the appellant has since been released.  Therefore, the RO should attempt to verify the appellant's current address, to include discerning whether the appellant remains incarcerated.  Then, the RO should resend all correspondence to the correct address-to include notice of a reacheduled Board hearing, if appropriate-and afford him a reasonable time period for response.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should undertake appropriate action to ascertain the appellant's current address.  If the appellant's current address is different from that reflected on the RO's February 2009 correspondence to him, the RO should re-send all correspondence to the appellant's current address, and afford him a reasonable time period for response.

2.  If appropriate, the RO should reschedule the appellant Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the appellant of the date and time of the hearing at his current, correct address.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


